               - - - · ·- ···-----·-------·------ ·- - --· - -·--· ····-·--- ...
I",-,,,,., ' ,-~'
           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                 Pagel of!          /   I/
                                                         UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                                                  JUDGMENT IN A CRIMINAL CASE
                                                         V.                                                                (For Offenses Committed On or After November 1, 1987)


                             Sergio Hernandez-Apantipan                                                                    Case Number: 3:19-mj-23604




     REGISTRATION NO. 88762298                                                                                                                                            SEP O4 2: •-19]
     THE DEFENDANT:                                                                                                                                               __,_,_ , . - ·
      "71 pleaded guilty to co·unt(s) 1 of Complaint                                                                                                            CLf:F:1<. L:'., , .:sr :c11n COURT
       ""'                                                    - - - - - " - - - - - - - - - - - - - - - t - S . l l J + ' w i , ; , . -"-'·'''~''X'b.'"_uj'r;ll!',"-'-·;··u,'.i.!lFCJ'(.J_
                                                                                                                                                                                       ....,/ll,-\!M,g;IF~CJ~R~N\A

       •     was found guilty to count(s)
                                                                                                                                                                      .                              DEi lf

             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                              Nature of Offense                                                                                                       Count Number(s)
     8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                                                                             1

       •     The defendant has been found not guilty on count(s)
                                                                                                              -------------------
       •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                               "./
                                            /~ TIME SERVED                                                        •      _ _ _ _ _ _ _ _ _ _ days

       lZl Assessment: $10 WAIVED lZl Fine: WAIVED
       lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                      Wednesday, September 4, 2019
                                                                                                                      Date of Imposition of Sentence

                         1

     Received //, /Ji:'L (
                      DUSM
                             I

                          1 !( I
                                    /\     1
                                         1 /
                                                     /




                                                                                                                      HiiL«~OCK
                                                                                                                      UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                                                            3:19-mj-23604
